Case: 14-13967   Date Filed: 03/30/2015   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13967
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:13-cr-00267-CEM-DAB-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

THOMAS COLLINS HALL,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 30, 2015)

Before HULL, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 14-13967       Date Filed: 03/30/2015       Page: 2 of 5


       Thomas Hall appeals his 60-month sentence for possession of child

pornography on the grounds that the sentence does not serve the sentencing goals

articulated in 18 U.S.C. § 3553(a) and is substantively unreasonable. Because we

must review his sentence under a deferential abuse-of-discretion standard, we

affirm.

       Mr. Hall pled guilty to one count of possession of child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2), after downloading images and

videos that displayed sexual violence against children under the age of 12. At

sentencing, the district court calculated a guideline range of 70 to 87 months’

imprisonment. 1 The district court then varied downward to impose a sentence of

60 months’ imprisonment, but it provided no explanation for the variance other

than to confirm its own judgment that “[a]fter considering the advisory sentencing

guidelines and all factors identified in Title 18, U.S. Code, 3553(a)(1) through (7),

. . . the sentence imposed is sufficient, but not greater than necessary, to comply

with the statutory purposes of sentencing.” Doc. 54 at 58-59.

       On appeal, Mr. Hall argues that the district court’s downward variance was

too small. In support of this argument, he recites mitigation evidence that he

contends places him among the least culpable and dangerous perpetrators of child
1
  This range reflected a three-level reduction in Mr. Hall’s offense level for acceptance of
responsibility as well as enhancements for distribution through a peer-to-peer file sharing
network, material involving prepubescent minors, portrayal of sadistic or masochistic conduct or
other depictions of violence, use of a computer, and the number of video files involved in the
offense.
                                               2
               Case: 14-13967     Date Filed: 03/30/2015    Page: 3 of 5


pornography offenses: his childhood was marred by an absent father, an alcoholic

mother, and an abusive step-grandmother and bipolar brother; he has a history of

hallucinations and depression, and he once attempted suicide; in committing the

convicted offense, he only fleetingly used inculpatory search terms and deleted

much of the content he downloaded; he immediately cooperated with investigators;

he inspired positive reports from the mental health professionals who evaluated

him after his arrest; diagnostic tests confirmed that he had never committed a

contact offense against a minor and had no interest in doing so; and he was

engaged to be married and steadily employed at the time of his arrest. Although

the content of the images and videos in this case is particularly deplorable, Mr.

Hall argues that a 60-month sentence does not further the goals articulated in 18

U.S.C. § 3553(a) given his low risk of recidivism and his willingness and ability to

undergo mental health treatment. He also argues that the only offense

characteristics the district court emphasized at sentencing apart from the gruesome

nature of the content were the deliberate nature of his actions and the purpose of

self gratification, two offense characteristics that are present in essentially every

child pornography case.

      We review the substantive reasonableness of a sentence under a deferential

abuse-of-discretion standard, vacating the sentence only if we “are left with the

definite and firm conviction that the district court committed a clear error of


                                           3
              Case: 14-13967     Date Filed: 03/30/2015    Page: 4 of 5


judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quoting United

States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008)) (internal quotation marks

omitted). However, “nothing . . . requires the district court to state on the record

that it has explicitly considered each of the section 3553(a) factors or to discuss

each of the section 3553(a) factors.” United States v. Talley, 431 F.3d 784, 786

(11th Cir. 2005) (internal quotation marks omitted), abrogated on other grounds by

Rita v. United States, 551 U.S. 338 (2007). Further, although the district court

must evaluate all the § 3553(a) factors, it is free to assign “great weight” to any one

of the factors over the others. United States v. Shaw, 560 F.3d 1230, 1237 (11th

Cir. 2009) (internal quotation marks omitted).

      Bound by these constraints on our review, we cannot say the district court

abused its discretion in sentencing Mr. Hall to 60 months’ imprisonment,

particularly given that the district court varied downward from a guidelines range

of 70 to 87 months’ imprisonment and imposed a sentence well below the statutory

maximum. At sentencing, the district court heard the mitigation evidence Mr. Hall

presented, stated that it had considered the parties’ statements, and discussed the

evidence that informed its decision. Regardless of whether we might have decided

differently how best to serve Congress’s sentencing goals set forth in § 3553(a),


                                           4
               Case: 14-13967     Date Filed: 03/30/2015    Page: 5 of 5


“[t]he fact that [we] might reasonably have concluded that a different sentence was

appropriate is insufficient to justify reversal of the district court.” Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           5